Citation Nr: 1205885	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an allergic condition, claimed as allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran has recently moved, and in November 2011, she requested that jurisdiction be transferred to the RO in Indianapolis, Indiana.  

The Veteran testified before a Decision Review Officer (DRO) in May 2010, and a transcript of this hearing is of record.  The Veteran also requested a hearing before a member of the Board, but failed to report to her scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an allergic condition, claimed allergic rhinitis.  The Veteran describes current allergic symptoms affecting her nose, sinuses, eyes, and skin.  

The Veteran's service treatment records show that at a January 2002 examination, the Veteran reported an allergy to cats.  In December 2002 she was treated for sinus trouble.  In October 2004, she was prescribed Flonase nasal spray. 

In November 2004, just a few weeks after separation from service, the Veteran was treated by VA for allergic rhinitis and allergic conjunctivitis.  Her prescription for Flonase was continued and a prescription for Allegra was added.  

Since separation from service, the Veteran has continued to receive treatment for allergic rhinitis from VA and from King's Daughters Clinic.  Records from King's Daughters Clinic show that allergy testing has revealed the Veteran to be severely allergic to a number of environmental irritants, including tree and grass pollen, dust, and mold, as well as to cats.

The Veteran testified at her DRO hearing that while she had some mild seasonal allergies prior to enlistment, the severity of her symptoms has greatly worsened since that time, possibly from exposure to dust, sand, smoke, and other irritants while deployed in Iraq.  

The evidence of record suggests that the Veteran may have developed new allergies during her active military service or that a pre-existing allergic condition was permanently aggravated by her military service. 

Accordingly, on remand, the Veteran should be afforded a VA examination of her allergic condition, to include allergic rhinitis.  The examiner is asked to determine whether the Veteran's allergic condition pre-existed the Veteran's military service, and, if so, whether it is at least as likely as not (fifty percent or greater) that that this pre-existing allergic condition was permanently aggravated by the Veteran's active military service.  

If the examiner does not believe that the Veteran's current allergic condition pre-existed service, the examiner is asked to opine whether it is at least as likely as not that the Veteran's allergic disability had onset in service or was caused by the Veteran's active military service.  

On remand, the Board should also be provided with notice of how to substantiate a claim for service connection based on aggravation of a pre-existing disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of how to substantiate a claim for service connection based on aggravation of a pre-existing disability.

2. Once this is done, the RO should schedule the Veteran for a VA examination of her allergic condition, to include allergic rhinitis.  

The examiner is asked to determine whether the Veteran's allergic condition pre-existed the Veteran's military service, and, if so, whether it is at least as likely as not (fifty percent or greater) that that this pre-existing allergic condition was permanently aggravated by the Veteran's active military service.  

If the examiner does not believe that the Veteran's current allergic condition pre-existed service, the examiner is asked to opine whether it is at least as likely as not that the Veteran's allergic disability had onset in service or was caused by the Veteran's active military service.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

Also in formulating the medical opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

